Title: To George Washington from Samuel Griffin, 24 October 1779
From: Griffin, Samuel
To: Washington, George


        
          Sir
          Philadelphia 24th October 1779
        
        Mr Moss, Agent for the State of Virginia, has directions to send on to Head Quarters, a Suit of Cloths, and a few other Articles, which I was directed by the Board of War of Virginia, to present to your Excellency, and I shall think myself highly honor’d, and happy in Obeying the order, provided your Excellency will do the Board the Honor of Accepting of their present. I am with the greatest respect & regard Your Excellencys Mo. Obedt Humble Servt
        
          Samuel Griffin
        
        
          P.S. Mr Moss has some things, for Colo. Meade, & Colo. Harrison, which you will be so Obligeing as to Advise them of.
          
            S.G.
          
        
      